      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 1 of 33



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2

3    By:   JOSEPH J. BRANCO (031474)
           CHARLES TRULLINGER (018936)
4          TALIA J. OFFORD (028768)
           Deputy County Attorneys
5
           brancoj@mcao.maricopa.gov
6          trullinc@mcao.maricopa.gov
           offordt@mcao.maricopa.gov
7

8    CIVIL SERVICES DIVISION
     Security Center Building
9    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
10
     Telephone (602) 506-8541
11   Facsimile (602) 506-8567
     ca-civilmailbox@mcao.maricopa.gov
12   MCAO Firm No. 00032000
13
     Attorneys for Defendants Maricopa
14   County, Sheriff Paul Penzone, and the
     Individually-Named Detention Personnel
15

16                     IN THE UNITED STATES DISTRICT COURT

17                           FOR THE DISTRICT OF ARIZONA
18

19   Charles Edward Byrd,                   No. CV 14-2656-PHX-DMF

20
                     Plaintiff,
                                            DEFENDANTS’ MOTION FOR SUMMARY
21                                          JUDGMENT
     v.
22
     Maricopa County Board of               (Hon. Deborah M. Fine)
23   Supervisors, et. al.,
                                            (Oral Argument Requested)
24                  Defendants.

25

26
27

28
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 2 of 33



1
                                                           Table of Contents
2
     Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i
3
     Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
4
     I.          Routine security walks promote inmate safety and institutional security. . . . . . . . 1
5
     II.         The MCSO affords inmates privacy safeguards. . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
6
     III.        Opposite-sex observation and Byrd’s use of the shower and toilet. . . . . . . . . . . . . 2
7
     Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
8
     Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
9

10   I.          Defendants did not violate Byrd’s federal rights. . . . . . . . . . . . . . . . . . . . . . . . . . . 4

11          A.        Defendants did not violate Byrd’s right to equal protection [Count 1]. . . . . . . . 4

12          B.        Defendants did not violate Byrd’s 4th Amendment right [Count 2]. . . . . . . . . . 6
13               1.        Byrd was not searched. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
14               2.        The challenged observation did not violate the 4th Amendment. . . . . . . . . 7
15                    a)        The challenged observation is reasonable under Bell. . . . . . . . . . . . . . . 7
16                    b)        The challenged observation is valid under Turner. . . . . . . . . . . . . . . . . 10

17          C.        Defendants did not violate Byrd’s 14th Amendment right to privacy
                      [Count 3]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
18
                 1.        If observation is a 4th Amendment “search,” then the 14th Amendment’s
19                         right to privacy is inapplicable. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
20               2.        The challenged observation did not violate Byrd’s 14th Amendment
21                         right to privacy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

22          D.        Defendants did not punish Byrd under the 14th Amendment [Count 4]. . . . . . 14

23          E.        Byrd has no additional substantive due process claim [Count 5]. . . . . . . . . . . 15
24          F.        Byrd’s derivative § 1985(3) and § 1986 claims fail [Counts 6 and 7]. . . . . . . 15
25          G.        Even if the MCSO’s policy violated Byrd’s federal rights, the individual
                      defendants are entitled to summary judgment [Counts 1–7]. . . . . . . . . . . . . . . 16
26
27               1.        The individual defendants are entitled to qualified immunity. . . . . . . . . . . 16

28


                                                                         i
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 3 of 33



1                2.       Byrd cannot show that the individually-named officer defendants
                          personally participated in the violation of his rights. . . . . . . . . . . . . . . . . . 18
2
     II.         Defendants did not violate Arizona law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
3
            A.        Byrd’s state law claims against the County and the Sheriff fail. . . . . . . . . . . . 19
4

5                1.       Byrd cannot maintain state law claims against the County for alleged
                          violations by the Sheriff and his employees. . . . . . . . . . . . . . . . . . . . . . . . 19
6
                 2.       Sheriff Penzone is entitled to absolute immunity under A.R.S. §
7                         12-820.01(A)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
8                3.       The individual defendants are entitled to qualified immunity for any
                          operational decisions, precluding the Sheriff’s derivative liability. . . . . . . 21
9

10          B.        Byrd’s state constitutional claims fail [Counts 8–11]. . . . . . . . . . . . . . . . . . . . 22

11               1.       Byrd cannot bring a private cause of action for alleged violations of
                          Article II, Sections 4, 8, 13, and 15 of the Arizona Constitution. . . . . . . . 22
12
                 2.       Defendants did not violate the Equal Privileges Clause [Count 8]. . . . . . . 23
13
                 3.       Defendants did not violate the Right to Privacy Clause [Count 9]. . . . . . . 23
14
                 4.       Defendants did not violate the Cruel and Unusual Punishment Clause
15
                          [Count 10]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
16
                 5.       Defendants did not violate the Due Process Clause [Count 11]. . . . . . . . . 25
17
            C.        Byrd cannot maintain his state law tort claims [Counts 12–15]. . . . . . . . . . . . 25
18
                 1.       Byrd has no claim for negligence [Count 12]. . . . . . . . . . . . . . . . . . . . . . . 25
19
                 2.       Defendants did not commit Intentional Infliction of Emotional Distress
20                        [Count 13]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
21
                 3.       Defendants did not enter a civil conspiracy [Count 14]. . . . . . . . . . . . . . . 27
22
                 4.       Defendants did not aid and abet tortious conduct [Count 15]. . . . . . . . . . . 27
23
     III.        Byrd cannot obtain all the relief he seeks. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
24
            A.        Byrd’s injunctive relief claims are moot. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
25
            B.        Punitive damages are unavailable to Byrd. . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
26
     Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
27

28


                                                                       ii
         Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 4 of 33



1                           Combined Motion for Summary Judgment

2            Pursuant to Fed. R. Civ. P. 56(a), Defendants Maricopa County, Sheriff Paul
3    Penzone, and the individually-named detention officers1 (“Defendants”) jointly move for
4    summary judgment on Plaintiff Byrd’s claims asserted against them in his Fifth Amended
5    Complaint. (Doc. 102).
6                                       Statement of Facts2
7            Plaintiff Charles Byrd was in the custody of the Maricopa County Sheriff’s Office
8    (“MCSO”) from May through October 2014, when he was released to the Arizona
9    Department of Corrections. (Separate Statement of Facts (“SSF”) 6). Byrd was housed in
10   the 3F2 Pod (“Three Frank”) at MCSO’s Fourth Avenue Jail (“Jail”). (Id.).
11   I.      Routine security walks promote inmate safety and institutional security.
12           MCSO detention officers conduct routine security walks in MCSO jail facilities for
13   inmate safety and institutional security. (SSF 23). During a security walk, officers start
14   outside the housing unit, enter to conduct the walk, and exit. (SSF 22). At Three Frank,
15   security walks occur roughly every 25 minutes and typically last a few minutes. (SSF 21–
16   22). During a security walk, officers meet inmate needs, visually check the housing unit,
17   including the shower areas and cells, and visually observe inmates. (SSF 19–20). If an
18   inmate is showering or using the toilet, the officer briefly observes the inmate to confirm
19   the inmate’s safety. (SSF 23–24, 27, 29). If there is a shower curtain, it may be necessary
20
     1
        Defendants Ofc. Lauren Crone, Ofc. Annette Moran, Sgt. Jennifer Fisher (formerly
21   Hernandez), Ofc. Danyll Hooks, Ofc. Bernadette Barron, Ofc. Ruth Rodriguez, Capt.
22   Ansel Harmon, Lt. Ernest Alcala, Lt. Robert Beyerle, Sgt. John Bedome, Sgt. William
     Drake, Sgt. Guadelupe Sanchez, Sgt. Peter Renik, Sgt. Adrian Dominguez, Sgt. Peter
23   Corpus, Sgt. Danny Vazquez, Sgt. Ian Quaranta, Sgt. Gregory Down, Ofc. Michael
     Miranda, Ofc. Estefana Calderon (formerly Serna), Ofc. Robert Dunn, Ofc. Phillip
24
     Asiedu-Darkwa, Ofc. Elian Griego, Ofc. Dang Nguyen, Ofc. Keith Lee, Ofc. Epimenio
25   Quintana, Ofc. Jeffery Schroeder, Sgt. Jeremy York, Sgt. Christopher Terracino, Sgt.
     Katherina Brokschmidt, Sgt. Christopher King, Sgt. Anthony Brandt, Sgt. Lance Britain,
26   Sgt. Deana Wierschem (formerly Lopez), Sgt. Danny Vazquez, Sgt. Ian Quaranta, Sgt.
27   Gregory Down, and Lt. Kevin Cochrane.
     2
           Consistent with LRCiv. 56.1(a), all defendants filed a combined Separate
28   Statement of Facts in support of their Motions.

                                                  1
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 5 of 33



1    for the officer to look behind the curtain to confirm safety and security. (SSF 64).
2    II.    The MCSO affords inmates privacy safeguards.
3           Officers of both sexes conduct security walks. (See SSF 29, 96). Before an
4    opposite-sex officer enters a housing unit, inmates are advised by an announcement that
5    an officer of the opposite sex will be entering. (SSF 25, 70, 97). The purpose of the
6    announcement is to let inmates cover themselves or leave the shower area. (SSF 22).
7           For privacy during a shower, an inmate can cover himself, wear his underwear,
8    wrap himself in a towel, stand behind a privacy wall, and/or leave the shower area. (SSF
9    26, 30, 56, 58, 70, 80–82). Beginning June 2018, male inmates in the Towers and
10   Durango Jails and female inmates in the Estrella Jail can shower behind shower curtains.
11   (SSF 67, 101–102). Three Frank does not have shower curtains. (SSF 60). Three Frank
12   houses maximum security inmates, who are among the MCSO’s most dangerous inmates.
13   (SSF 19, 105). The Towers and Durango Jails do not house maximum security inmates.
14   (SSF 63, 67). The Estrella Jail houses maximum security and lower security inmates. (SSF
15   94). The shower curtains at Estrella Jail protect female inmates from exposing their
16   breasts to the officers in the tower. (SSF 65, 101). For privacy while using the toilet, an
17   inmate can cover his genitals with a towel and/or a sheet. (SSF 51). An inmate can shower
18   and use the toilet in between routine security walks. (See SSF 32, 99).
19   III.   Opposite-sex observation and Byrd’s use of the shower and toilet.
20          Byrd used the downstairs shower area approximately 10 feet from his cell. (SSF
21   55, 57). That shower area was enclosed by three walls and an approximately 4-foot high
22   “privacy wall.” (See SSF 55–56, 79). The common area was visible to the shower, beyond
23   the privacy wall and the stairs. (See SSF 20). Byrd could see the “slider”—Three Frank’s
24   entry door—from the shower area, and Byrd could tell whether there was a person at the
25   slider. (SSF 90). Typically, an officer would begin the security walk at Cell 1 and check
26   cells until reaching Cell 18, approximately 10 fee from the showerheads, and then go up
27   the stairs. (SSF 22, 57). When an officer went up the grated metal stairs the shower area
28   could be seen with the view obscured by the stairs. (SSF 75–76). During shower and toilet

                                                   2
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 6 of 33



1    use, inmates in Three Frank had privacy safeguards available to them. (SSF 26, 30, 32, 51,
2    56, 58, 70, 80–82).
3           Byrd claims female officers saw him when he used the shower and the toilet. (SSF
4    47–50, 53–54, 77–78). Officers did not order Byrd to (a) shower, (b) take his clothes off,
5    or (c) manipulate his body for viewing. (SSF 36). Byrd did not cover himself when he
6    showered. (SSF 82, 91). Byrd stated he did not cover himself with a towel because “[y]ou
7    cover yourself with a towel, your towel is going to get all wet, and you got nothing to dry
8    on.” (SSF 91). Byrd did not cover himself when he used the toilet. (SSF 51–52).
9           Byrd claims he submitted five grievances complaining about the opposite-sex
10   observation. (SSF 114–19). Byrd claims he has a heightened sensitivity to opposite-sex
11   observation because of a past history of sexual trauma. (SSF 2).
12                                          Standard of Review
13          A court must grant summary judgment “if the movant shows that there is no
14   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
15   of law.” Fed. R. Civ. P. 56(a). The movant bears the initial responsibility of presenting the
16   basis for its motion and identifying those portions of the record that it believes
17   demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477
18   U.S. 317, 323 (1986). At summary judgment, the judge’s function is not to weigh the
19   evidence and determine the truth, but to determine whether there is a genuine issue for
20   trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In its analysis, the court
21   must believe the nonmovant’s evidence and draw all reasonable inferences in the
22   nonmovant’s favor. Id. at 255.
23                                              Argument
24          Byrd challenges female detention officer observation of him while he showered
25   and used the toilet in Three Frank. (Doc. 102, ¶¶ 5, 19–20). Byrd alleges municipal and
26   individual liability. (Id., ¶¶ 2–9).
27          To establish 42 U.S.C. § 1983 municipal liability based on a policy, practice, or
28   custom, a plaintiff must show that: (1) he was deprived of a constitutional right; (2) the

                                                    3
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 7 of 33



1    municipality had a policy, practice, or custom; (3) the policy, practice, or custom was
2    deliberately indifferent to his constitutional right; and (4) the policy, practice, or custom
3    was the moving force behind the constitutional violation. Oviatt v. Pearce, 954 F.2d 1470,
4    1474 (9th Cir. 1992). Individual defendant “[l]iability under section 1983 arises only upon
5    a showing of personal participation.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
6    “A supervisor is only liable for constitutional violations of his subordinates if the
7    supervisor participated in or directed the violations, or knew of the violations and failed to
8    act to prevent them.” Id. A plaintiff’s state law claims are governed by relevant state
9    precedent. See, e.g., Donahoe v. Arpaio, 869 F. Supp. 2d 1020, 1060–67 (D. Ariz. 2012).
10   I.     Defendants did not violate Byrd’s federal rights.
11          A.     Defendants did not violate Byrd’s right to equal protection [Count 1].
12          Byrd alleges that Defendants violated his right to equal protection because male
13   inmates were subject to opposite-sex observation while female inmates were not. (Doc.
14   102, ¶¶ 84–125). To show a claim of unconstitutional discrimination, “a plaintiff must
15   show that the defendants acted with an intent or purpose to discriminate against the
16   plaintiff based upon membership in a protected class.” Thornton v. City of St. Helens, 425
17   F.3d 1158, 1166 (9th Cir. 2005). “Mere indifference to the effects of a decision on a
18   particular class does not give rise to an equal protection claim.” Id. at 1167.
19          If a classification treats men differently, it requires a “substantial relationship” to
20   “important governmental objectives.” Michael M. v. Super. Ct. of Sonoma Cnty., 450 U.S.
21   464, 469 (1981). This framework permits “gender classification [that] is not invidious, but
22   rather realistically reflects the fact that the sexes are not similarly situated in certain
23   circumstances.” Id. Lawful discrimination may “provide for the special problems of
24   women,” id., and take into account the “[p]hysical differences between men and women,”
25   United States v. Virginia, 518 U.S. 515, 533 (1996). The “relevant inquiry . . . is not
26   whether the [decision] is drawn as precisely as it might have been, but whether the line is
27   chosen . . . within constitutional limitations.” Michael M., 450 U.S. at 473.
28          Here, Defendants treated male and female inmates the same. Officers conducted

                                                   4
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 8 of 33



1    security walks for inmate safety and institutional security. (SSF 23, 95). Male and female
2    inmates may be subject to opposite-sex observation incident to security walks. (SSF 29,
3    96). Security walks were brief in nature and conducted every twenty-five minutes. (SSF
4    21–22, 99). Officers observed areas and inmates in the housing unit, and may observe
5    inmates in the shower area and cells where inmates may be naked, but officers did not
6    conduct prolonged inspections. (SSF 23–24, 27, 29, 96–98).
7           The MCSO afforded male and female inmates numerous privacy safeguards. The
8    MCSO announced the presence of opposite-sex officers before they entered a housing
9    unit. (SSF 25, 70, 97). For privacy during a shower, inmates could cover themselves, wear
10   underwear, wrap themselves in a towel, and/or leave the shower area. (SSF 26, 30, 58, 70,
11   80–82, 98, 100). Male inmates in Three Frank could also stand behind a 4-foot high
12   privacy wall. (SSF 56). For privacy during toilet use, inmates could cover their laps with a
13   towel and/or a sheet. (SSF 51). Inmates could time their showers or toilet use to avoid
14   security walks. (SSF 32, 99). These safeguards permit inmates to “shield one’s unclothed
15   figure from [the] view of strangers, and particularly strangers of the opposite sex.” See
16   Grummett v. Rushen, 779 F.2d 491, 494 (9th Cir. 1985). There was no discrimination,
17   because these safeguards were available to male and female inmates.
18          Beginning in June 2018, in addition to these methods of privacy, lower security
19   male inmates at the Towers and Durango Jails and female inmates in Estrella Jail may use
20   shower curtains; there was no shower curtain in Three Frank. (SSF 60, 67, 101–102).
21   Aside from classification levels, the difference was supported by the difference in male
22   and female anatomy: the shower curtains protected maximum security female inmates
23   from exposing their breasts to control tower officers. (SSF 65, 101). The provision of
24   shower curtains in the Towers and Durango Jails belies any claim of sex discrimination.
25          Such a difference between Three Frank and Estrella Jail was not “invidious”
26   discrimination because (a) all inmates were afforded numerous privacy safeguards, (b) the
27   later-added shower curtains in Estrella reflected the MCSO’s delicate balance between
28   inmate safety and institutional security and inmate privacy to address a special problem

                                                  5
      Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 9 of 33



1    for women, and (c) male inmates who posed less security threat received shower curtains.
2    “Prison administrators . . . should be accorded wide-ranging deference in the adoption and
3    execution of policies and practices that in their judgment are needed to preserve internal
4    order and discipline and to maintain institutional security.” Bell v. Wolfish, 441 U.S. 520,
5    547 (1979). Further, the shower curtains were not added until June 2018 after Byrd left
6    MCSO custody. There was no discriminatory intent. The Court should grant summary
7    judgment on Count 1.
8           B.     Defendants did not violate Byrd’s 4th Amendment right [Count 2].
9           Byrd alleges the opposite-sex observation violated his 4th Amendment right. (Doc.
10   120, ¶¶ 126–72). “A right to privacy in traditional Fourth Amendment terms is
11   fundamentally incompatible with the close and continual surveillance of inmates and their
12   cells required to ensure institutional security and internal order.” Hudson v. Palmer, 468
13   U.S. 517, 527–28 (1984). “[A]ny reasonable expectation of privacy that a detainee
14   retained necessarily would be of a diminished scope.” Bell, 441 U.S. at 557.
15                 1.     Byrd was not searched.
16          As a threshold matter, Byrd’s 4th Amendment claim fails because he cannot claim
17   visual observation is a “search.” The Ninth Circuit has “[a]ssum[ed]” that officers’
18   observations of inmates in shower areas and cells “are ‘searches’ for the purposes of the
19   fourth amendment.” Grummett, 779 F.2d at 495. But the Supreme Court has “held that
20   visual observation is no ‘search’ at all.” Kyllo v. United States, 533 U.S. 27, 32 (2001).
21   Further, any challenged observation occurred because Byrd failed to use privacy
22   safeguards afforded under MCSO policy. (See SSF 26, 30, 32, 51–52, 56, 58, 70, 80–82,
23   91). Just as “[t]he Fourth Amendment protection of the home has never been extended to
24   require law enforcement officers to shield their eyes when passing by a home on public
25   thoroughfares,” Kyllo, 533 U.S. at 32, it does not require female officers to shield their
26   eyes during a security walk when male inmates are naked. The Court should grant
27   summary judgment on Count 2.
28


                                                  6
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 10 of 33



1                  2.      The challenged observation did not violate the 4th Amendment.
2           Assuming without conceding that observation is a search, the challenged
3    observation satisfies the reasonableness standards under Bell and Turner v. Safely, 482
4    U.S. 78 (1987).3
5                          a)     The challenged observation is reasonable under Bell.
6           In evaluating whether a particular search was reasonable under Bell, the court
7    “must consider the scope of the particular intrusion, the manner in which it is conducted,
8    the justification for initiating it, and the place in which it is conducted.” 441 U.S. at 559.
9           Examining the scope and manner of the opposite-sex observation, in Grummett,
10   male prisoners challenged the constitutionality of surveillance performed by female
11   guards. 779 F.2d at 493–95. The showers in Grummett had solid walls and bars at the
12   front. Id. at 492. Male guards escorted inmates to the showers and “lock[ed] them inside.”
13   Id. Guards conducted periodic patrols day and night to make sure that inmates were in
14   their cells and following prison regulations. Id. The showers could be seen from the tiers
15   where female guards patrolled. Id. While female guards could see into cells when on
16   patrol, they did “not stop for prolonged inspection.” Id. Female guards were not stationed
17   in positions that required close and prolonged surveillance of disrobed inmates. Id. at 495.
18   In upholding the opposite-sex observation, the Ninth Circuit concluded that the
19   circumstances were not “so degrading as to require intervention” because opposite-sex
20   viewing of the inmates was infrequent, casual, or at a distance. Id. at 494–95.
21          In Michenfelder v. Sumner, prisoners challenged the use of female officers for
22   “shower duty.” 860 F.2d 328, 333 (9th Cir. 1988). The issue was whether “female officers
23   regularly or frequently observe unclothed inmates without a legitimate reason for doing
24   so.” Id. at 334. The Ninth Circuit upheld the use of female officers in “shower duty”
25

26   3
        Byrd’s Complaint extensively references Prison Rape Elimination (“PREA”)
27   regulations. (Doc. 102, ¶¶ 32–42). “[D]istrict courts nationwide have found that the PREA
     does not create a private cause of action . . . .” Hatcher v. Harrington, No. 14-00554
28   JMS/KSC, 2015 WL 474313, at *5 (D. Haw. Feb. 5, 2015).

                                                    7
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 11 of 33



1    because the evidence “did not establish an inappropriate amount of contact with disrobed
2    prisoners.” Id.; see also Somers v. Thurman, 109 F.3d 614, 620 (9th Cir. 1997) (stating
3    that Ninth Circuit never “held that guards of the opposite sex are forbidden from viewing
4    showering inmates”). Neither Grummet nor Michenfelder addressed any privacy
5    protections afforded to inmates in their showering area or cells.
6           More recently, an Arizona district court judge upheld opposite-sex observation of
7    naked male inmates incident to security walks. Kirkpatrick v. Maricopa Cnty. Bd. of
8    Supers., No. CV 16-00287-PHX-JJT (BSB) (D. Ariz. Feb. 8, 2019).4 That court found that
9    the observation did not violate the 4th Amendment where “the female officers briefly
10   glanced at Plaintiff as they walked by the shower area, from a distance of approximately
11   between 9 and 14 feet, without making physical contact with Plaintiff’s body.” Id., at *9.
12          Here, the challenged opposite-sex observation was limited in scope and manner.
13   Officers conducted security walks for inmate safety and institutional security where
14   inmates may be subject to opposite-sex observation incident to those walks. (SSF 21–29,
15   41, 57). Security walks were brief in nature and conducted every twenty-five minutes.
16   (Id.). Officers observed areas and inmates in the housing unit, and may observe inmates in
17   the shower area and their cells where inmates may be naked, but officers did not stop for
18   prolonged inspections. (Id.).
19          In Three Frank, the downstairs shower area had three walls and a privacy wall.
20   (SSF 55–56, 79). The shower area could be seen from the stairs above it, with the view
21   obscured by the stairs. (SSF 75–76). The views into the shower area from Cell 18 where
22   officers typically stopped on the first floor were approximately 10 or more feet from the
23   showerheads. (SSF 22, 55, 57). The shower area was open to the common area, separated
24   by the privacy wall, and Byrd could see from the shower to Three Frank’s entry door to
25   look for someone entering Three Frank. (SSF 20, 90). Byrd’s cell was directly adjacent to
26   the shower area, and he could return there if he was uncomfortable. (See SSF 70, 81, 92).
27
     4
28          Defendants seek judicial notice of this decision by separately filed motion.

                                                  8
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 12 of 33



1    If officers saw an inmate in the shower area or using the toilet, they glanced at him as they
2    walked past. (SSF 29, 41, 122).
3           Further, the scope and manner of the challenged observation was set by Byrd
4    through the availability of numerous privacy safeguards. MCSO announced the presence
5    of opposite-sex officers before they entered a housing unit. (SSF 25, 70). Byrd could have
6    timed his shower or toilet use to avoid security walks. (SSF 32). During his shower, Byrd
7    could have covered himself, worn underwear, wrapped himself in a towel, stood behind
8    the privacy wall, or left the shower for his nearby cell. (See SSF 26, 30, 32, 56, 58, 70,
9    80–82). Byrd stated he did not cover himself with a towel because he did not want his
10   towel “to get wet.” (SSF 91). During toilet use, Byrd could have covered his lap with a
11   towel and/or a sheet. (SSF 51). Under the totality of the circumstances, the scope and
12   manner of the opposite-sex visual observation incident to routine security walks was
13   reasonable.
14          Turning to the justification for the search and the place to be searched, it was
15   legitimate for an officer to observe an inmate naked incident to a security walk. Three
16   Frank held maximum security inmates, among MCSO’s most dangerous inmates, and
17   inmates were known to fight in the shower. (SSF 19, 105). Officers must confirm that
18   inmates in the shower area or cells do not require medical attention, are not being and
19   were not assaulted, and are complying with jail regulations. (SSF 23). Thus, the incidental
20   observation of a naked inmate was legitimate. See Kirkpatrick, No. CV 16-00287-PHX-
21   JJT (BSB) at *9–*10 (“[T]he female officers were justified in their actions by the need to
22   ensure that the shower areas remained safe and free from dangerous or illegal activity.”).
23   The fact that the officer observing the inmate was female does not make it illegitimate.
24   See Somers, 109 F.3d at 620.
25          Additionally, precluding female officers from conducting security walks inside
26   male housing units would restrict them from working in most of the MCSO’s facilities.
27   (SSF 127–30); cf. Grummett, 779 F.2d at 496 (adding additional requirement of no
28   opposite-sex observation could result in “a tremendous rearrangement of work schedules,

                                                  9
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 13 of 33



1    and possibly produce a risk to both internal security needs and equal employment
2    opportunities for the female guards”).
3           Byrd wrongly claims that observation of naked inmates during a security walk is a
4    strip search in violation of MCSO policy, which would undermine its justification. (See
5    Doc. 102, ¶¶ 43–58). Per MCSO policy, a strip search is “A visual scan of the inmate’s
6    body after all clothing has been removed. The clothing will be searched while off the
7    inmate’s body.” (SSF 130). It is a mandatory security measure over which the inmate has
8    no control. (SSF 39–44). During a strip search, an inmate is required to remove his
9    clothing in a private area. (Id.). The inmate is directed to manipulate his body so that it
10   may be visually scanned, and his clothing is searched. (Id.).
11          Here, even if Byrd was “visually scan[ned]” incident to a security walk, that
12   observation bears none of the hallmarks of a strip search under MCSO policy. No officer
13   directed Byrd to use the shower or toilet, required him to remove his clothing, or ordered
14   him to manipulate his body. (SSF 36). If Byrd was observed naked incident to a security
15   walk, it was because he chose to remain naked by failing to use privacy safeguards. (See
16   SSF 26, 30, 32, 51–52, 56, 58, 70, 80–82, 91). Any observation incident to a security walk
17   was not tantamount to a strip search under MCSO policy. And even if it violated MCSO
18   policy, “there is no § 1983 liability for violating prison policy.” See Cousins v. Lockyer,
19   568 F.3d 1063, 1070 (9th Cir. 2009). Under the totality of the circumstances, the
20   challenged observation is reasonable under Bell. The Court should grant summary
21   judgment on Count 2.
22                        b)     The challenged observation is valid under Turner.
23          Under Turner, courts consider: (1) whether there is “a ‘valid, rational connection’
24   between the prison regulation and the legitimate governmental interest put forward to
25   justify it”; (2) “whether there are alternative means of exercising the right that remain
26   open to prison inmates”; (3) “the impact accommodation of the asserted constitutional
27   right will have on guards and other inmates, and on the allocation of prison resources
28   generally”; and (4) “the absence of ready alternatives.” 482 U.S. at 89–90. Evaluation of

                                                  10
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 14 of 33



1    the Turner factors should be done with deference to “the informed discretion of
2    corrections officials.” Id. at 90.
3           First, the challenged opposite-sex observations were incident to security walks,
4    performed to promote the legitimate penological interest in inmate safety and institutional
5    security. (SSF 23). This interest satisfies Turner’s first prong.
6           Second, Byrd retained numerous “alternative means” to exercise his right to
7    privacy through the use of privacy safeguards. (See SSF 26, 30, 32, 51–52, 56, 58, 70, 80–
8    82, 91). Although on appeal the Ninth Circuit stated in dicta that this prong “is not
9    relevant,” they did so without a record. See Byrd v. Maricopa Cnty. Bd. of Supers., 845
10   F.3d 919, 924 n.1 (9th Cir. 2017); id. at 924 (“Without a response from the defendants, we
11   cannot adequately assess the Turner factors.”). These “alternative means” satisfy Turner’s
12   second prong.
13          Third, the MCSO has already “accommodat[ed]” privacy rights with these
14   safeguards. Through discovery, Byrd asked about the impact of adding certain privacy
15   features not present in the Three Frank. Nearly all would negatively impact jail
16   administration.
17                 Adding a “privacy screen or curtain” would negatively impact jail financial
18   resources because the current privacy wall would need to be removed for the
19   screen/curtain’s installation. (SSF 103–105). It would negatively impact inmate privacy
20   because officers would be required to “pull back/aside the curtain” to check on inmate
21   wellbeing. (Id.). A rod hanging the shower curtain could be misused as a weapon. (Id.). It
22   could be damaged, difficult to replace, and leave inmates exposed until it is fixed. (Id.).
23                 Adding a “suitable opaque or translucent material” under the stairs would
24   provide inmates a hiding place for weapons and other contraband. (SSF 106–09). Officers
25   would be required to spend more time near the shower area searching for contraband,
26   increasing the length of security walks, increasing the likelihood of seeing an inmate
27   naked, increasing the threat to officer safety, and creating “downstream effects” on the
28   ability to perform security walks in other pods. (Id.). It would also increase danger to

                                                   11
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 15 of 33



1    officers by creating an inmate hiding space, and would make it harder to see inmates in
2    distress behind the staircase. (Id.). It would be easy to damage and difficult to replace.
3    (Id.).
4                  Adding “an intercom speaker” near the showering area would be costly, risk
5    electrical shock, and duplicate the four speakers in the pod though which announcements
6    are already made. (SSF 110–11).
7                  “[R]eversing the direction of the detention officers’ routine security
8    walk[s]” would have no impact on inmate safety or institutional security, but it would not
9    increase inmate privacy because “regardless of what direction the detention officer walks,
10   inmates would still be visible in the day room, the showers, or their cells, for security
11   reasons.” (SSF 112–13).
12            These “accommodations” negatively impact jail administration and/or have no net
13   positive effect on inmate privacy compared with available privacy safeguards. “If
14   accommodations for a constitutional right would cause significant changes within the
15   prison environment, the courts should give deference to the prison officials who are
16   responsible for safe, effective, and efficient administration of the prison system.”
17   Bahrampour v. Lampert, 356 F.3d 969, 975 (9th Cir. 2004). The MCSO policy satisfies
18   the third Turner prong.
19            Fourth, the MCSO’s policy was not an exaggerated response to inmate safety and
20   institutional security. Byrd must show that there are “obvious, easy alternatives” to the
21   MCSO policy. See Turner, 482 U.S. at 90–91. This is not a “least restrictive alternative”
22   test. Id. Here, there is no easy, effective alternative to observation incident to security
23   walks. (SSF 103–13). Three Frank housed among the MCSO’s most dangerous inmates.
24   (SSF 19, 105). Observation incident to a security walk was necessary for inmate safety
25   and institutional security. (SSF 23). “If there are no obvious alternatives, and if the inmate
26   only presents solutions that will negatively impact valid penological interests, then courts
27   will view the absence of ready alternatives as evidence of a reasonable regulation.”
28   Bahrampour, 356 F.3d at 976. Thus, the MCSO’s policy satisfies Turner’s fourth prong.

                                                  12
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 16 of 33



1    On balance, the challenged opposite-sex observation satisfies Turner. See also
2    Kirkpatrick, No. CV 16-00287-PHX-JJT (BSB), at *10–*12. The Court should grant
3    summary judgment on Count 2.
4          C.   Defendants did not violate Byrd’s 14th Amendment right to privacy
           [Count 3].
5
                  1.  If observation is a 4th Amendment “search,” then the 14th
6                 Amendment’s right to privacy is inapplicable.
7          The Ninth Circuit has “[a]ssum[ed]” that inmates retain a 14th Amendment
8    substantive due process right to bodily privacy by their “interest in not being viewed
9    naked by members of the opposite sex.” Grummett, 779 F.2d at 494. But “[w]here a
10   particular Amendment provides an explicit textual source of constitutional protection
11   against a particular sort of government behavior, that Amendment, not the more
12   generalized notion of substantive due process, must be the guide for analyzing these
13   claims.” Cnty. of Sacramento v. Lewis, 523 U.S. 833, 841–44 (1998). If the Court
14   concludes that the challenged observation is a 4th Amendment “search,” the Court should
15   grant summary judgment on Count 3.
16                2.  The challenged observation did not violate Byrd’s 14th
                  Amendment right to privacy.
17
           Byrd alleges Defendants violated his right to bodily privacy. (Doc. 102, ¶¶ 173–
18
     75). This claim is subject to the same Turner analysis as his 4th Amendment claim. See
19
     Michenfelder, 860 F.2d at 333–34. Byrd’s failure to satisfy Turner under the 4th
20
     Amendment thus dooms his 14th Amendment claim. (See Section I.B.2, supra).
21
           The record also allays the Ninth Circuit’s prior concerns on appeal. The challenged
22
     observation did not violate the MCSO’s strip search policy. (Section I.B.1., supra); see
23
     Byrd, 845 F.3d at 924. And the challenged observation is distinguishable from Sepulveda
24
     v. Ramirez, 967 F.2d 1413 (9th Cir. 1992). See Byrd, 845 F.3d at 924. In Sepulveda, a
25
     male parole officer “ordered” a female parolee to produce a urine sample. 967 F.2d at
26
     1415. The parole officer then “walked into the stall where [the parolee] was partially
27
     unclothed and seated on the toilet,” and the officer refused to leave when the parolee
28


                                               13
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 17 of 33



1    asked him to. Id. Here, in contrast, opposite-sex observation was incidental to security
2    walks and officers did not order Byrd to do anything. Byrd retained numerous privacy
3    safeguards not afforded to the parolee. (See Section I.B.1, supra). And the officers’ view
4    incidental to a brief security walk is distinguishable from the parole officer’s prolonged
5    view from in the bathroom stall. The Court should grant summary judgment on Count 3.
6           D.     Defendants did not punish Byrd under the 14th Amendment [Count 4].
7           Byrd alleges Defendants violated his right to be free from cruel and unusual
8    punishment. (Doc. 102, ¶¶ 176–88). Officers may be liable for cruel and unusual
9    punishment if they “acted with deliberate indifference to a substantial risk of serious
10   harm.” Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). “[I]f a particular condition or
11   restriction of pretrial detention is reasonably related to a legitimate governmental
12   objective, it does not, without more, amount to ‘punishment.’” Bell, 441 U.S. at 539. The
13   plaintiff must show that the restriction is “arbitrary or purposeless” for the court to “infer
14   that the purpose of the governmental action is punishment.” Id. “[T]he effective
15   management of the detention facility once the individual is confined is a valid objective
16   that may justify imposition of conditions and restrictions of pretrial detention and dispel
17   any inference that such restrictions are intended as punishment.” Id. at 540.
18          Here, Byrd has relied on five disputed grievances he allegedly submitted to the Jail
19   and his prior case against the County to show Defendants’ deliberate indifference to his
20   heightened sensitivity to opposite-sex observation. (See Doc. 102, ¶¶ 63–77). Assuming
21   Byrd could establish Defendants’ knowledge of his sensitivity, it would not show
22   deliberate indifference. Defendants granted Byrd—the person in the best position to
23   understand his heightened sensitivity—numerous privacy safeguards. (See Section I.B.1,
24   supra). Byrd failed to use them and remained naked. (Id.). Nor can he show that the
25   challenged observation was “arbitrary or purposeless”: opposite-sex observation was
26   incidental to security walks for inmate safety and institutional security. (SSF 23, 29). The
27   challenged observation does not “constitute unconstitutional punishment, even if [it is]
28   discomforting and are restrictions that the detainee would not have experienced had he

                                                  14
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 18 of 33



1    been released while awaiting trial.” Bell, 441 U.S. at 540. The Court should grant
2    summary judgment on Count 4.
3           E.     Byrd has no additional substantive due process claim [Count 5].
4           Byrd’s Count 5 substantive due process claim duplicates his Count 3 claim under
5    the 14th Amendment’s right to bodily privacy. (Doc. 102, ¶¶ 173–75, 189–93). Although
6    Byrd also complains about the MCSO’s grievance system, “[t]here is no legitimate claim
7    of entitlement to a grievance procedure.” See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.
8    1988). The Court should grant summary judgment on Count 5.
9           F.     Byrd’s derivative § 1985(3) and § 1986 claims fail [Counts 6 and 7].
10          Byrd alleges Defendants entered a conspiracy to deprive him of the equal
11   protection of law. (Doc. 102, ¶¶ 194–203). Section 1985 creates a civil action for damages
12   caused by two or more persons who “conspire . . . for the purpose of depriving” the
13   injured person of “the equal protection of the laws, or of equal privileges and immunities
14   under the laws” and take or cause to be taken “any act in furtherance of the object of such
15   conspiracy.” 42 U.S.C. § 1985(3). But the intracorporate-conspiracy doctrine bars Byrd’s
16   conspiracy claim because “the allegation is that an entity conspired with its employees to
17   violate an individual’s constitutional rights.” See Donahoe, 869 F. Supp. 2d at 1074–75.
18   Neither the Supreme Court nor the Ninth Circuit has decided whether the doctrine applies
19   in civil rights cases. Ziglar v. Abbasi, 137 S.Ct. 1843, 1867–68 (2017) (granting qualified
20   immunity because intracorporate liability was not clearly established); Fazaga v. Federal
21   Bureau of Investigation, 2019 WL 961953, at *33 (9th Cir. 2019) (same). But this Court
22   and others in this Circuit “consistently have held that it does apply.” Norton v. Arpaio,
23   No. CV-15-00087-PHX-SPL, 2015 WL 13759956, at *5 (D. Ariz. Nov. 20, 2015)
24   (collecting cases).
25          Alternatively, the Court should grant summary judgment on Counts 6 and 7
26   because Defendants did not violate Byrd’s rights in Counts 1 through 5. Without a valid §
27   1983 claim, Byrd has no § 1985(3) claim. See Thornton, 425 F.3d at 1168. And without a
28   valid § 1985(3) claim, Byrd has no § 1986 claim. See Trerice v. Pedersen, 769 F.2d 1398,

                                                 15
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 19 of 33



1    1403 (9th Cir. 1985).
2           Even if Byrd could proceed with a § 1983 claim, § 1985(3) requires “some racial,
3    or perhaps otherwise class-based, invidiously discriminatory animus behind the
4    conspirators’ actions.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971). Discriminatory
5    animus “implies more than . . . intent as awareness of consequences. It implies that the
6    decisionmaker . . . selected or reaffirmed a particular course of action at least in part
7    ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Bray
8    v. Alexandria Women’s Health Clinic, 506 U.S. 263, 271–72 (1993). The Ninth Circuit
9    has implicitly extended § 1985(3) to sex-based discrimination against men. See Schultz v.
10   Sundberg, 759 F.2d 714, 718 (9th Cir. 1985) (extending § 1985(3) to “quasi-suspect
11   classification[s]”).
12          Here, there was no “discriminatory animus.” (See Section I.A., supra). Opposite-
13   sex observation was incidental to security walks for inmate safety and institutional
14   security. (Id.). Male and female inmates were subject to opposite-sex observation incident
15   to security walks, and the MCSO afforded them numerous privacy safeguards. (Id.). The
16   limited difference between maximum security male and female inmates—the shower
17   curtain in Estrella Jail beginning in 2018—is not relevant to Byrd’s claim and does not
18   show animus against men but a desire to address the special problem of women who
19   would otherwise expose their breasts to the control tower officer. (Id.). Indeed, lower
20   classification male inmates also received shower curtains. (Id.). The Court should grant
21   summary judgment on Counts 6 and 7.
22          G.    Even if the MCSO’s policy violated Byrd’s federal rights, the individual
            defendants are entitled to summary judgment [Counts 1–7].
23
                    1.      The individual defendants are entitled to qualified immunity.
24
            Qualified immunity shields government officials from money damages unless a
25
     plaintiff shows that (1) the official violated a statutory or constitutional right, and (2) the
26
     right was “clearly established” at the time of the challenged conduct. Pearson v. Callahan,
27
     555 U.S. 223, 231–232 (2009). The Court may tackle either prong first. See id. at 236.
28


                                                   16
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 20 of 33



1    The Court should grant all individual defendants summary judgment on Counts 1 through
2    7 because they did not violate Byrd’s rights. (See Sections I.A.–I.F., supra).
3           Even if Defendants violated Byrd’s rights, those rights were not “clearly
4    established.” A right is not “clearly established” “unless the right’s contours were
5    sufficiently definite that any reasonable official in the defendant’s shoes would have
6    understood that he was violating it.” Plumhoff v. Rickard, 572 U.S. 765, 779 (2014).
7    “‘[E]xisting precedent must have placed the statutory or constitutional question’
8    confronted by the official ‘beyond debate.’” Id. “[T]he right allegedly violated must be
9    established, not as a broad general proposition, . . . but in a particularized sense . . . .”
10   Reichle v. Howards, 566 U.S. 658, 665 (2012) (citations and internal quotation marks
11   omitted). This is an “objective standard; the defendant’s subjective understanding of the
12   constitutionality of his or her conduct is irrelevant.” Karl v. City of Mountlake Terrace,
13   678 F.3d 1062, 1073 (9th Cir. 2012) (internal quotation marks omitted).
14          Here, the contours of Byrd’s alleged constitutional rights were not “clearly
15   established” in 2014. No Supreme Court case addresses the issue of opposite-sex
16   observation of inmates—let alone one addressing the circumstances “confronted by” the
17   individual defendants. Assuming arguendo that Ninth Circuit precedent “could be a
18   dispositive source of clearly established law,” Reichle, 566 U.S. at 665–66, that precedent
19   (a) fails to address these circumstances or (b) supports the individual defendants’ conduct.
20   Indeed, the Court’s screening order at the onset of this case dismissed Byrd’s claims
21   without leave to amend based on that precedent. (See Doc. 19 at 3–6).
22          Grummett’s discussion of “infrequent and casual observation, or observation at a
23   distance” does not address the question confronted by the individual defendants because
24   the Ninth Circuit approved the conduct of female guards; the case does not provide
25   guidance for what female officers cannot do. See 779 F.2d at 494–95; see also Watison v.
26   Carter, 668 F.3d 1108, 1113 (9th Cir. 2012) (summarizing Grummett’s holding as
27   “prison’s policy allowing female guards to observe male inmates disrobing, showering,
28   using the toilet, and being strip-searched . . . did not amount to ‘the type of shocking and

                                                  17
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 21 of 33



1    barbarous treatment protected against by the [E]ighth [A]mendment’”). Further, the
2    “right’s contours” were not “sufficiently definite” under the circumstances of this case
3    because Grummett did not discuss privacy safeguards like those afforded by the MCSO.
4    For example, unlike MCSO’s inmates, the inmates in Grummett were locked in the
5    shower area, unable to leave. See 779 F.2d at 492.
6           Michenfelder upheld the role of female officers in “shower duty.” 860 F.2d at 334.
7    Somers—the last case to address qualified immunity for opposite-sex observation in jail—
8    stated that the Ninth Circuit had never “held that guards of the opposite sex are forbidden
9    from viewing showering inmates.” 109 F.3d at 620. And an Arizona district court judge
10   recently upheld opposite-sex observation incident to security walks. Kirkpatrick, No. CV
11   16-00287-PHX-JJT (BSB), at *9–*12. The “constitutional question” is not “beyond
12   debate.”
13          Byrd’s sex discrimination claim fares no better. Supreme Court precedent permits
14   men and women to be treated differently “in certain circumstances.” Michael M., 450 U.S.
15   at 469. No Supreme Court or Ninth Circuit precedent “clearly establishes” that male and
16   female inmates must be treated identically in these circumstances during opposite-sex
17   observation in the shower area or cells. Indeed, relevant Ninth Circuit precedent discusses
18   “the differences between men and women.” See Somers, 109 F.3d at 623–24; Jordan v.
19   Gardner, 986 F.2d 1521, 1525–1526 (9th Cir. 1993). That discussion—while possibly
20   anachronistic—further undermines any argument that Byrd’s equal protection rights were
21   “clearly established.” And intracorporate conspiracy liability was not “clearly established”
22   in 2014, barring Counts 6 and 7. Abbasi, 137 S.Ct. at 1867–68. The Court should grant all
23   individual defendants summary judgment on Counts 1 through 7.
24                 2.    Byrd cannot show that the individually-named officer defendants
                   personally participated in the violation of his rights.
25

26          If Byrd’s claims survive qualified immunity analysis, he cannot show “personal

27   participation by the defendant[s].” See Taylor, 880 F.2d at 104. In Count 1, Byrd cannot

28   show that any named Female Officers, Grievance-Receiving Officers, or Grievance


                                                 18
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 22 of 33



1    Partners worked at the Jail and Estrella Jail in 2014, knew about any alleged different
2    treatment, and/or personally participated in discrimination directed toward him, or that
3    any Jail Supervisors or Grievance Supervisors “participated in or directed the violations,
4    or knew of the violations and failed to act to prevent them.” See Taylor, 880 F.2d at 1045.
5    Nor can he show that any individual defendants acted with discriminatory intent when
6    they performed security walks, supervised subordinates, and/or took part in—or didn’t
7    take part in—the grievance process.5 See Thornton, 425 F.3d at 1167.
8           In Counts 2 through 5, Byrd cannot show that any named female individual
9    defendants personally participated in particular security walks that violated his 4th or 14th
10   Amendment rights, or that any Jail Supervisors or Grievance Supervisors “participated in
11   or directed the violations, or knew of the violations and failed to act to prevent them.” See
12   Taylor, 880 F.2d at 1045. Nor, under Count 4, can he show that any defendants “acted
13   with deliberate indifference to a substantial risk of serious harm.” See Frost, 152 F.3d at
14   1128. Under Counts 6 and 7, Byrd cannot show that any defendants entered any
15   agreement to deprive him of his rights on the basis of his sex.
16   II.    Defendants did not violate Arizona law.
17          A.     Byrd’s state law claims against the County and the Sheriff fail.
18                 1.     Byrd cannot maintain state law claims against the County for
                   alleged violations by the Sheriff and his employees.
19
            The County is not liable for state law claims against the Sheriff or his employees.
20
     The Sheriff has sole authority to “[t]ake charge of and keep the county jail . . . and the
21
     prisoners in the county jail.” A.R.S. § 11-441(A)(5). Under well-settled principles of
22
     Arizona law, a county is not liable for state law claims against a sheriff or his employees
23
     because the county cannot control their actions. See, e.g., Fridena v. Maricopa Cnty., 504
24
     P.2d 58, 61 (Ariz. Ct. App. 1972) (holding a “County, having no right of control over the
25

26
     5
27       Byrd’s allegations about the grievance process do not show individual liability for any
     individual defendants because he has no right to a grievance process. See Mann, 855 F.2d
28   at 640; Cousins, 568 F.3d at 1070.

                                                  19
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 23 of 33



1    Sheriff or his deputies . . . is not liable under the doctrine of respondeat superior for the
2    Sheriff’s torts”).
3           This principle stems from Arizona’s municipal separation of powers because the
4    Arizona Constitution and statutory law (a) create counties separate from county officers,
5    Ariz. Const. art. XII, § 1 (counties); Ariz. Const. art. XII, § 3, 4 (county officers); (b)
6    provide county boards of supervisors with sole authority to exercise the counties’ powers,
7    A.R.S. § 11-201; and (c) do not provide counties or boards of supervisors authority over
8    jail administration or the power to control the actions of sheriff’s employees, see A.R.S. §
9    11-201 (counties’ powers); A.R.S. § 11-251 (boards’ powers); Hounshell v. White, 202
10   P.3d 466, 470 (App. 2008) (concluding board of supervisors has no authority to remove or
11   discipline a sheriff’s employee under the merit protection statutes). The Court should
12   grant the County summary judgment on Counts 8 through 15 even if they survive the
13   defects described below. See e.g., Norton, 2015 WL 13759956, at *6 (dismissing state law
14   claims against county because state law “appear[s] to bar all state-law claims against a
15   county for the acts of a sheriff’s department”).
16                  2.    Sheriff Penzone is entitled to absolute immunity under A.R.S. §
                    12-820.01(A)(2).
17
            To the extent Byrd challenges MCSO policy, the Sheriff is absolutely immune
18
     under state law because Byrd challenges a “determination of fundamental governmental
19
     policy.” See A.R.S. § 12-820.01(A)(2). Arizona law provides “[a] public entity” 6 absolute
20
     immunity for “acts and omissions of its employees constituting . . . [t]he exercise of an
21
     administrative function involving the determination of fundamental governmental policy.”
22
     Id. Section 12-820.01(B)(1) and (2) define “fundamental governmental policy” to include
23
     (1) “[a] determination of whether to seek or whether to provide the resources necessary
24
     for” “purchase of equipment,” “construction or maintenance of facilities,” “hiring of
25
     personnel,” and “[t]he provision of governmental services”; and (2) “A determination of
26
27   6
        If the Court rejects Defendants’ argument that the County is not liable for Byrd’s state
28   law claims, then this argument also applies to the County’s lack of liability.

                                                  20
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 24 of 33



1    whether and how to spend existing resources, including those allocated for equipment,
2    facilities and personnel.” Absolute liability is narrowly construed. A Tumbling-T Ranches
3    v. Flood Control Dist. of Maricopa Cnty., 217 P.3d 1220, 1242 (Ariz. Ct. App. 2009).
4    “[C]ourts have distinguished high-level policymaking decisions, which include
5    promulgating rules and regulations, from operational decisions, which more often involve
6    day-to-day implementation of a regulatory scheme.” Id.
7           Here, Byrd challenges the MCSO’s policy of permitting opposite-sex observation
8    incident to security walks and the adequacy of privacy afforded to inmates. (See Doc. ¶¶
9    29–31). These high-level policymaking decisions follow the Sheriff’s administrative
10   authority under A.R.S. § 11-441(A)(5). The decisions constitute determinations of
11   fundamental governmental policy, implicate the expenditure of resources, use of
12   personnel, and provision of governmental services, and the Sheriff is absolutely immunity
13   for them. See, e.g., Laya v. Pima Cnty., Ariz., No. CV 06-458 TUC DCB, 2009 WL
14   10688033, at *13 (D. Ariz. July 22, 2009). The Court should grant summary judgment on
15   Counts 8 through 15.
16                 3.    The individual defendants are entitled to qualified immunity for
                   any operational decisions, precluding the Sheriff’s derivative liability.
17
            To the extent the Sheriff cannot claim absolute liability under § 12-820.01(A)
18
     because Byrd’s state law claims implicate operational decisions, the state law claims are
19
     precluded under common-law qualified immunity. Common-law qualified immunity
20
     applies when “officials are setting policy or performing an act that inherently requires
21
     judgment or discretion.” Chamberlain v. Mathis, 729 P.2d 905, 909 (1986).
22
            Qualified immunity protects government officials from liability for acts
23
            within the scope of their public duties unless the official knew or should
24          have known that he was acting in violation of established law or acted in
            reckless disregard of whether his activities would deprive another person of
25          their rights.
26
     Id. at 912 (citation omitted).
27
            Here, the individual defendants did not violate Byrd’s rights or commit tortious
28


                                                21
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 25 of 33



1    conduct. (Sections I.A.–I.F., supra; Sections II.B. and C, infra). But even if they did,
2    nothing in Arizona law establishes (a) an inmate’s privacy or equal protection rights or (b)
3    that conducting opposite-sex observation is tortious or unlawful. (Sections II.B. and C,
4    infra; Section I.G.). Because there is no liability for the individual defendants, there is no
5    “derivative liability” for the Sheriff.7 See Chaney Bldg. Co. v. City of Tucson, 716 P.2d
6    28, 31 (Ariz. 1986). The Court should grant summary judgment on Counts 8 through 15.
7           B.     Byrd’s state constitutional claims fail [Counts 8–11].
8                  1.     Byrd cannot bring a private cause of action for alleged violations
                   of Article II, Sections 4, 8, 13, and 15 of the Arizona Constitution.
9
            Byrd cannot bring a private cause of action for alleged violations of Sections 4, 8,
10
     13, and 15 of Article II of the Arizona Constitution. (See Doc. 102, ¶¶ 207–15). Under
11
     Arizona law, state constitutional provisions are not privately enforceable “unless from
12
     their context they are plainly self-executing.” See Bd. of Supers. of Yavapai Cnty. v.
13
     Stephens, 177 P. 261, 263 (Ariz. 1918). This doctrine rests on the history of state
14
     constitutions, which began by “establishing a mere framework of government and
15
     securing certain fundamental rights to the people,” but were later “drafted upon a different
16
     principle and have frequently, in many particulars, been deliberately prepared as a code of
17
     laws intended to operate directly upon the people without the necessity of further
18
     legislative action.” Miller v. Wilson, 129 P.2d 668, 670 (1942). The “presumption” for
19
     early provisions is that “legislation was necessary to carry [them] into effect,” whereas
20
     provisions are presumed “self-executing if, by their terms, it is apparent that such was the
21
     intent of their framers.” See id.
22
            A constitutional provision is not self-executing if “it merely lays down general
23
     principles.” Miller, 129 P.2d at 670. A provision is self-executing if it “attempts to supply
24
     a sufficient method whereby the rights which it grants may operate without the aid of
25
     further legislative enactment,” id., or expressly states that it is. See, e.g., Ariz. Const. art.
26
27   7
        If the Court rejects Defendants’ argument that the County is not liable for Byrd’s state
28   law claims, then this argument also applies to the County’s lack of liability.

                                                    22
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 26 of 33



1    4, pt. 1, § 1(16) (“This section of the constitution [on referendum power] shall be, in all
2    respects, self-executing.”). Only if a constitutional provision is self-executing can it be
3    enforced on its own without ancillary legislation to make it actionable. See Chartone, Inc.
4    v. Bernini, 83 P.3d 1103, 1107 (Ariz. Ct. App. 2004).
5           Here, Byrd asserts four claims directly under the Arizona Constitution. In Count 8,
6    Byrd relies on Article II, Section 13, which states “[n]o law shall be enacted granting to
7    any citizen, class of citizens, or corporation other than municipal, privileges or immunities
8    which, upon the same terms, shall not equally belong to all citizens or corporations.” Ariz.
9    Const. art. II, § 13. In Count 9, Byrd relies on Article II, Section 8 under which “[n]o
10   person shall be disturbed in his private affairs, or his home invaded, without authority of
11   law.” Ariz. Const. art. II, § 8. In Count 10, Byrd relies on Article II, Section 15, which
12   prohibits the “inflict[ion]” of “cruel and unusual punishment.” Ariz. Const. art. II, § 15.
13   And in Count 11 he relies on Article II, Section 4, which states that “[n]o person shall be
14   deprived of life, liberty, or property without due process of law.” Ariz. Const. art. II, § 4.
15          Defendants are unaware of any published decision by Arizona’s courts holding that
16   a plaintiff can maintain a private cause of action for an alleged violation of Article II,
17   Sections 4, 8, 13, or 15. These provisions do not state they are self-executing, and they do
18   not provide detail or the manner on how they should be enforced. These provisions
19   “merely lay down general principles” that cannot “be put into operation” on their own.
20   The Court should grant summary judgment on Counts 8 through 11.
21                 2.     Defendants did not violate the Equal Privileges Clause [Count 8].
22          Even if Byrd could sue under Arizona’s Equal Privileges Clause, Ariz. Const. art.
23   II, § 13, Arizona courts use the same standard as federal law. City of Tucson v. Wolfe, 917
24   P.2d 706, 707 (Ariz. Ct. App. 1995). Because Byrd cannot show a violation of the federal
25   Equal Protection Clause, (Section I.A., supra), he cannot show a state law violation. The
26   Court should grant summary judgment on Count 8.
27                 3.     Defendants did not violate the Right to Privacy Clause [Count 9].
28          Even if Byrd could sue under Arizona’s Right to Privacy Clause, Ariz. Const. art.

                                                   23
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 27 of 33



1    II, § 8, no Arizona decision has applied it to prohibit opposite-sex observation of inmates
2    in jail or even expressly applied its protections in jail. Further, the text of this provision—
3    protecting “private affairs” and “home[s]”—precludes its application to showering and
4    using the toilet in jail, particularly in the circumstances of this case.
5           Little of life in jail is like home, and even less is private. Lanza v. State of N.Y., 370
6    U.S. 139, 143 (1962) (“[I]t is obvious that a jail shares none of the attributes of privacy of
7    a home . . . . In prison, official surveillance has traditionally been the order of the day.”).
8    In other contexts, Arizona’s right to privacy is largely coterminous with the Fourth
9    Amendment’s prohibition against unreasonable searches. See, e.g., State v. Johnson, 207
10   P.3d 804, 810 (Ariz. Ct. App. 2009). But “[n]o Arizona appellate court has selected the
11   appropriate method for assessing the viability of a law that infringes on a fundamental
12   right protected by our constitutional privacy provision.” Standhardt v. Super. Ct. ex rel.
13   Cnty. of Maricopa, 77 P.3d 451, 455 n.5 (Ariz. Ct. App. 2003). In the absence of guidance
14   from Arizona’s courts, this Court should not extend Article II, Section 8 to circumstances
15   not covered by its text. See, e.g., Turley v. State, 59 P.2d 312, 316–17 (1936) (expressly
16   reserving “the right” to construe Article II, § 8 “notwithstanding [its] analogy to the
17   Federal Constitution and the federal decisions based on that Constitution”).
18          Even if Byrd’s Article II, Section 8 right mirrors his Fourth Amendment right, his
19   failure to show a violation of his federal right, (Section I.B., supra), means he cannot
20   show a state law violation. The Court should grant summary judgment on Count 9.
21                 4.    Defendants did not violate the Cruel and Unusual Punishment
                   Clause [Count 10].
22
            The Arizona Constitution prohibits the “inflict[ion]” of “cruel and unusual
23
     punishment.” Ariz. Const. art. II, § 15. The focus of Arizona courts’ jurisprudence under
24
     that prohibition is on the death penalty. See, e.g., State v. Bush, 423 P.3d 370 (Ariz. 2018).
25
     Defendants are unaware of any published Arizona decision setting forth the “cruel and
26
     unusual punishment” standard for a pretrial detainee’s conditions of confinement, and no
27
     decision has applied this provision to opposite-sex observation in jail. As a result, Byrd
28


                                                    24
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 28 of 33



1    cannot argue that the federal standard applies. Even if it did, the failure of his federal
2    claim dooms this claim. (See Section I.D., supra). The Court should grant summary
3    judgment on Count 10.
4                 5.     Defendants did not violate the Due Process Clause [Count 11].
5          Arizona’s Due Process Clause states that “[n]o person shall be deprived of life,
6    liberty, or property without due process of law.” Ariz. Const. art. 2, § 4. Arizona courts
7    have stated their “review of equal protection and substantive due process claims are
8    conceptually similar, with the level of scrutiny dependent upon the classification or right
9    at issue.” State v. Coleman, 385 P.3d 420, 423 (Ariz. Ct. App. 2016) (internal quotation
10   marks omitted). Defendants are unaware of any published Arizona decision establishing a
11   pretrial detainee’s “substantive due process” rights—let alone his right to privacy—and no
12   decision has applied this provision to opposite-sex observation in jail. As a result, Byrd
13   cannot argue that the federal standard applies. Even if it did, Byrd’s failure to show a
14   violation of federal law defeats this claim. (See Section I.C., supra). The Court should
15   grant summary judgment on Count 11.
16         C.     Byrd cannot maintain his state law tort claims [Counts 12–15].
17                1.     Byrd has no claim for negligence [Count 12].
18         To show negligence, a plaintiff must prove: (1) “a duty requiring the defendant to
19   conform to a certain standard of care”; (2) “a breach by the defendant of that standard”;
20   (3) “a causal connection between the defendant’s conduct and the resulting injury”; and
21   (4) “actual damages.” Gipson v. Kasey, 150 P.3d 228, 230 (2007). “But a public official
22   performing a discretionary act encompassed within her public duties is shielded from
23   liability for simple negligence.” Spooner v. City of Phoenix, 2018 WL 6217055, at *3, ¶
24   10 (Ariz. Ct. App. 2018). Byrd’s simple negligence claim thus fails. (See Doc. 102, ¶¶
25   216–19).
26         Even if the Court construed Byrd’s claim as one for gross negligence, nothing in
27   Arizona law establishes a duty to protect an inmate from opposite-sex observation
28   incident to a security walk in jail. Byrd also cannot supply this Court with pathmarking

                                                 25
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 29 of 33



1    Arizona cases to identify a standard of care or an expert to show that Defendants breached
2    this new-found standard of care. Instead, the privacy safeguards necessarily met the
3    standard of care. (See Section I.B.1, supra). And there is no “proof of objective malice”
4    by Defendants. See Chamberlain, 729 P.2d at 913. The Court should grant summary
5    judgment on Count 12.
6                  2.    Defendants did not commit Intentional Infliction of Emotional
                   Distress [Count 13].
7
            Under Arizona law, a claim of intentional infliction of emotional distress has three
8
     elements: (1) “the conduct by the defendant must be ‘extreme’ and ‘outrageous’”; (2) “the
9
     defendant must either intend to cause emotional distress or recklessly disregard the near
10
     certainty that such distress will result from this conduct”; and (3) “severe emotional
11
     distress must indeed occur as a result of defendant’s conduct.” Ford v. Revlon, 734 P.2d
12
     580, 585 (Ariz. 1987). The Arizona Supreme Court has stated that there is liability
13
            where the conduct has been so outrageous in character, and so extreme in
14          degree, as to go beyond all possible bounds of decency, and to be regarded
            as atrocious, and utterly intolerable in a civilized community . . . in which .
15          . . an average member of the community would exclaim, “Outrageous!”
16   Id. (quoting Restatement of Torts § 46, cmt. d).
17          Here, even if this Court assumes, as it must at this stage, that Byrd submitted the
18   five disputed grievances, the opposite-sex observation incident to security walks is not “so
19   outrageous” or “so extreme” as to be tortious. Any observation was incidental to security
20   walks for the safety and security of inmates and the institution. (SSF 23, 29). Inmates like
21   Byrd with unique sensitivities have numerous privacy safeguards. (See Section I.B.1,
22   supra). By failing to use those safeguards, Byrd exposed his naked body to the public.
23   (See, e.g., SSF 91 (stating Byrd did not cover himself with a towel because the towel
24   would “get all wet”)). It is not “utterly intolerable in a civilized community” that a pretrial
25   detainee who fails to cover himself up will be seen by detention officers—including
26   female detention officers. The Court should grant summary judgment on Count 13.
27

28


                                                   26
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 30 of 33



1                   3.    Defendants did not enter a civil conspiracy [Count 14].
2           Under Arizona law, civil conspiracy is a “derivative tort.” Rowland v. Union Hills
3    Country Club, 757 P.2d 105, 110 (Ariz. Ct. App. 1988). “For a civil conspiracy to occur
4    two or more persons must agree to accomplish an unlawful purpose or to accomplish a
5    lawful object by unlawful means, causing damages.” Id. Arizona courts have recognized
6    the intracorporate conspiracy doctrine. See id. (“A corporation cannot conspire with itself
7    . . . .”). And “a claim for civil conspiracy must include an actual agreement, proven by
8    clear and convincing evidence.” Wells Fargo Bank v. Ariz. Laborers, Teamsters and
9    Cement Masons Local No. 395 Pension Trust Fund, 38 P.3d 12, 37 (Ariz. 2002).
10          Here, there is no underlying tort. (See Sections I.A.–F, II.B. & C., supra). The
11   intracorporate conspiracy doctrine bars liability. And nothing—let alone clear and
12   convincing evidence—shows an agreement to commit a tort. The Court should grant
13   summary judgment on Count 14.
14               4. Defendants did not aid and abet tortious conduct [Count 15].
15          Under Arizona law, a plaintiff alleging aiding and abetting tortious conduct must
16   prove three elements: (1) “the primary tortfeasor must commit a tort that causes injury to
17   the plaintiff”; (2) “the defendant must know that the primary tortfeasor’s conduct
18   constitutes a breach of duty”; and (3) “the defendant must substantially assist or
19   encourage the primary tortfeasor in the achievement of the breach.” Wells Fargo, 38 P.3d
20   at 23. “[A]iding and abetting liability is based on proof of scienter . . . defendants must
21   know that the conduct they are aiding and abetting is a tort.” Id. “[A]n inference of
22   knowledge will not be made lightly.” Frederico v. Maric, 226 P.3d 403, 405 (Ariz. Ct.
23   App. 2010). Here, there is no underlying tort. (See Sections I.A.–F, II.B. & C., supra).
24   Defendants cannot have known that opposite-sex observation incident to security walks
25   was tortious. (Section II.A.3.). The Court should grant summary judgment on Count 15.
26   III.   Byrd cannot obtain all the relief he seeks.
27          A.      Byrd’s injunctive relief claims are moot.
28          Byrd’s claims for injunctive relief under federal and state law are moot because he

                                                 27
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 31 of 33



1    is no longer in custody. Mootness is an issue of federal law arising from Article III’s
2    “cases and controversies” requirement. See Alvarez v. Hill, 667 F.3d 1061, 1063–64 (9th
3    Cir. 2012). Byrd cannot rely on differences in Arizona law to avoid that command on his
4    state law claims. E.g., Kondaur Capital Corp. v. Pinal Cnty., 330 P.3d 379, 382 (Ariz. Ct.
5    App. 2014). Federal law controls the availability of injunctive relief.
6           “An inmate’s release from prison while his claims are pending generally will moot
7    any claims for injunctive relief relating to the prison’s policies unless the suit has been
8    certified as a class action.” Alvarez, 667 F.3d at 1064. Neither mootness exception is
9    applicable here. First, an exception exists for claims that are “capable of repetition, yet
10   evade review.” Id. This exception is “limited to extraordinary cases” where: (1) “the
11   duration of the challenged action is too short to be fully litigated before it ceases”; and (2)
12   “there is a reasonable expectation that the plaintiff will be subjected to the same action
13   again.” Id. A released inmate cannot claim a reasonable expectation that he will return to
14   custody and be subjected to the challenged jail policies and conditions because “[t]hat
15   possibility . . . is too speculative a basis.” Id.
16          The second exception applies where it is unlikely that the inmate “will be subjected
17   to the same alleged harm in the future,” but he is “challenging ongoing policies to which
18   others will continue to be subject.” Alvarez, 667 F.3d at 1065 (citing United States v.
19   Howard, 480 F.3d 1005, 1009–10 (9th Cir. 2007)). The Ninth Circuit has never applied
20   the Howard exception “beyond such circumstances involving short-lived pretrial
21   problems in criminal prosecutions,” like courtroom shackling. Alvarez, 667 F.3d at 1065.
22   No judge in this Circuit has extended the Howard exception to conditions of confinement
23   claims. Cf. Gialloreto v. Wash. Cnty., No. 3:15-cv-02343-SB, 2016 WL 8229040, *3–*4
24   (D. Ore. Nov. 17, 2016) (collecting cases). Here, Byrd is no longer in MCSO custody.
25   (SSF 6). Alvarez forecloses applicability of an exception, and Byrd’s claims for injunctive
26   relief are moot. The Court should grant summary judgment on Byrd’s request for
27   injunctive relief on all counts.
28


                                                      28
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 32 of 33



1           B.     Punitive damages are unavailable to Byrd.
2           It is well-established that Byrd cannot maintain a federal claim of punitive damages
3    against the County. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).
4    But punitive damages may be available against individual defendants under § 1983 and
5    § 1985(3) “when the defendant’s conduct is shown to be motivated by evil motive or
6    intent, or when it involves reckless or callous indifference to the federally protected rights
7    of others.” Smith v. Wade, 461 U.S. 30, 56 (1983) (§ 1983); White v. Wash. Pub. Power
8    Supply Sys., 692 F.2d 1286, 1290 (9th Cir. 1982) (§ 1985(3)). Here, the individual
9    defendants were not “motivated by evil motive or intent” and did not show “reckless or
10   callous indifference” to Byrd’s constitutional rights. Any opposite-sex observation was
11   incidental to security walks for inmate safety and institutional security, (SSF 23, 29), and
12   Byrd retained numerous privacy safeguards, (see Section I.B.1, supra). The individual
13   defendants are entitled to qualified immunity because Byrd’s rights were not clearly
14   established. (Section I.G.). Further, Byrd cannot show any “personal participation” of the
15   individual defendants in the violation of his equal protection or privacy rights. (Id.).
16          Separately, under Arizona law, “[n]either a public entity nor a public employee
17   acting within the scope of his employment is liable for punitive or exemplary damages.”
18   A.R.S. § 12-820.04. The Court should grant summary judgment on Byrd’s requests for
19   punitive damages under Counts 1 through 15.
20                                            Conclusion
21          For the foregoing reasons, the Court should grant summary judgment on Counts 1
22   through 15. Defendants did not violate federal or state law by permitting opposite-sex
23   observation of male inmates incidental to security walks for inmate safety and institutional
24   security.
25

26
27

28


                                                   29
     Case 2:14-cv-02656-DMF Document 172 Filed 03/14/19 Page 33 of 33


           RESPECTFULLY SUBMITTED this 13th day of March, 2019.
1

2                                           WILLIAM G. MONTGOMERY
                                            MARICOPA COUNTY ATTORNEY
3

4                                           BY:     /s/ Joseph J. Branco
                                                    JOSEPH J. BRANCO, ESQ.
5                                                   CHARLES TRULLINGER, ESQ.
                                                    TALIA J. OFFORD, ESQ.
6                                                   Attorneys for Defendants Maricopa
                                                    County, Sheriff Paul Penzone, and the
7                                                   Individually-Named Detention Personnel
8

9                               CERTIFICATE OF SERVICE
10          I hereby certify that on March 13, 2019, I caused the foregoing document to be
11   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
12
     Jacob C. Jones
13   David G. Barker
     Snell & Wilmer LLP
14   One Arizona Center
     400 East Van Buren, Suite 1900
15   Phoenix, AZ 85004
     jcjones@swlaw.com
16   dbarker@swlaw.com
     Attorneys for Plaintiff
17
     Christopher J. Berry, Esq.
18   BERRY LAW GROUP, PLLC
     1850 North Central Avenue, Suite 1150
19   Central Arts Plaza
     Phoenix, AZ 85004
20   cberry@berrylawgroup.com
     Attorneys for Defendants Arpaio, Olson and Sheridan
21
     /s/ M. Delgado
22

23

24

25

26
27

28


                                               30
